Citation Nr: 1720215	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  15-39 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 percent for recurrent left shoulder dislocations and sprains, status post multiple surgeries.

2.  Entitlement to a disability evaluation in excess of 10 percent for degenerative joint disease of the left shoulder.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from July 1961 to July 1983. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2014 and September 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Following an October 2014 reduction of a left shoulder dislocation, the Veteran's left arm was immobilized in a sling.

2.  There is no evidence of fibrous union of the left humerus.

3.  The Veteran's left shoulder arthritis has not been characterized by limitation of motion at shoulder level or below. 


CONCLUSIONS OF LAW

1.  A temporary total evaluation under 38 C.F.R. § 4.30 should be assigned following the Veteran's October 2014 reduction of a left shoulder dislocation.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R § 4.30 (2016).

2.  The criteria for entitlement to a disability evaluation in excess of 20 percent for recurrent left shoulder dislocations and sprains, status post multiple surgeries, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5202 (2016).

3.  The criteria for entitlement to a disability evaluation in excess of 10 percent for degenerative joint disease of the left shoulder have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5201 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder, including all virtual records.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2016).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2016).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2016).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

In May 2013, the Veteran submitted his current claim for an increased disability evaluation for his service connected recurrent left shoulder dislocations and sprains, status post multiple surgeries, rated as 20 percent disabling under Diagnostic Code 5202.  The RO denied a higher disability rating for the Veteran's left shoulder dislocations under Diagnostic Code 5202, but in a September 2015 rating decision, they did grant service connection for degenerative joint disease of the left shoulder secondary to the Veteran's recurrent left shoulder dislocations and assigned an initial 10 percent disability evaluation under Diagnostic Code 5201-5010, effective May 30, 2013, the date of the Veteran's increased rating claim.   

Left Shoulder Dislocations

The Veteran's recurrent left shoulder dislocations are evaluated under Diagnostic Code 5202.

Under Diagnostic Code 5202, which rates impairment of the humerus, a 20 percent rating is granted when there is malunion, with moderate deformity, for the minor arm, it is also 20 percent; a 30 percent rating is granted when there is marked deformity for the major arm and 20 percent for the minor.  Also under Diagnostic Code 5202, for recurrent dislocations of the major and minor arms at the scapulohumeral joint, a 20 percent rating is granted with infrequent episodes, and guarding of movement only at shoulder level; a 30 percent rating is granted when there are frequent episodes and guarding of all arm movements for the major arm and 20 percent for the minor arm.  A 50 percent rating is granted for fibrous union of the major arm and 40 percent for the minor arm; a 60 percent rating is granted for nonunion (false flail joint) of the major arm and 50 percent for the minor arm; and an 80 percent rating is granted for loss of head of (flail shoulder) for the major arm and 70 percent for the minor arm.  

In this case, the Board has carefully reviewed the available VA and private medical records, including the January 2014 and July 2015 VA examination reports, and can find no evidence that the Veteran's left shoulder disability has been characterized by fibrous union of the left humerus during any period on appeal.  Accordingly, entitlement to a disability evaluation in excess of 20 percent must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).

However, while there is no evidence that supports the award of a higher schedular evaluation for the Veteran's recurrent left shoulder dislocations, the Board finds that there is sufficient evidence to assign the Veteran's a temporary total evaluation under 38 C.F.R. § 4.30.  Under 38 C.F.R. § 4.30 (a), a temporary total evaluation will be assigned if the hospital or outpatient treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with respect to postoperative residuals such as incompletely healed surgical wounds, stumps and recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.

Here, the Veteran has presented evidence that in October 2014, he dislocated his left shoulder.  Records from Penrose St. Francis Hospital show that a reduction was performed under general anesthesia, after which the Veteran's left arm and shoulder (a major joint) were immobilized in a sling.  While it is unclear from the record exactly how long the Veteran was required to wear this sling, a February 2014 letter from Dr. C.J. reports that following a similar dislocation and reduction in December 2012, he recommended that the Veteran wear a sling for six weeks following the procedure.  Accordingly, the Board finds that a preponderance of the evidence supports a finding that the Veteran meets the criteria for a temporary total evaluation under 38 C.F.R. § 4.30 for a period of six weeks following the Veteran's October 2014 reduction.  

Degenerative Joint Disease

The Veteran has also been assigned a separate disability evaluation for degenerative joint disease of the left shoulder, secondary to his service connected left shoulder dislocations.  The disability is evaluated under Diagnostic Code 5010-5201.  Hyphenated diagnostic codes are used when a rating requires use of additional rating criteria to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.71a (2016).  Diagnostic Codes 5010 is used for rating traumatic arthritis and provides that arthritis due to trauma that is substantiated by x-ray findings is to be rated as degenerative arthritis, under Diagnostic Code 5003.  Degenerative arthritis is rated under limitation of motion of the affected joints, if such would result in a compensable disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When the limitation of motion of the specific joint or joints involved is non-compensable under the appropriate diagnostic codes, a rating of 10 percent is assigned for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of motion of the shoulder joint is rated under Diagnostic Code 5201.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5201 (major side), a 20 percent rating is warranted for limitation of arm motion to shoulder level; a 30 percent rating is warranted for limitation of arm motion to midway between the side and shoulder level; and a maximum 40 percent rating is warranted for limitation of arm motion to 25 degrees from the side.  For the minor side, a 20 percent rating is warranted for limitation of arm motion to shoulder level; a 20 percent rating is also warranted for limitation of arm motion to midway between the side and shoulder level; and a maximum 30 percent rating is warranted for limitation of arm motion to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2016).

Normal forward flexion of the shoulder is 0 to 180 degrees; abduction is 0 to 180 degrees; and internal and external rotation are from 0 to 90 degrees. 38 C.F.R. § 4.71a, Plate I (2016).  Forward flexion and abduction to 90 degrees amounts to shoulder level.  Id.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  These determinations are, if feasible, be expressed in terms of the degree of additional loss-of-motion due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011); DeLuca v. Brown, 8 Vet. App. 202, 207 (1995); 38 C.F.R. § 4.59.

For the period on appeal, the Veteran has not been shown to have range of left shoulder flexion or abduction motion more limited than to 90 degrees (shoulder level).

At a January 2014 VA examination, flexion of the left shoulder was to 155 degrees, with objective evidence of painful motion at 155 degrees.  Left shoulder abduction was to 160 degrees, with objective evidence of pain at 160 degrees.  His range of motion was unchanged following repetitive testing.  The examiner estimated that the Veteran would lose an additional 20 degrees of flexion and abduction during flare-ups or following repeated use.  

In June 2015, the Veteran was afforded another VA examination.  At that time, the Veteran had flexion and abduction to 150 degrees.  While the July 2015 examination report and August 2015 addendum are confusingly worded, it appears that there was objective evidence of painful motion at the end of the Veteran's range of motion.  There was no evidence with pain on weightbearing.  The Veteran was able to perform repetitive testing without any additional functional loss or range of motion after three repetitions.  The examiner found that pain, weakness, fatigability, and incoordination significantly limit the Veteran's functional ability with flare-ups.  On the examination report, the examiner reported that the Veteran had no range of motion at all during flare-ups, but in an August 2015 addendum medical opinion, the examiner clarified that this was only when the Veteran dislocated his shoulder.  She concluded that she was unable to determine to what extent range of motion would be limited during a flare-up without resorting to speculation.

The Veteran's available medical records were also reviewed, but did not show that the Veteran's range of motion of the left shoulder was limited to 90 degrees or less during any period on appeal.

Based on the above evidence, entitlement to a disability evaluation in excess of 10 percent for the Veteran's left shoulder degenerative joint disease is not warranted for any period on appeal.  Even considering additional limitation of motion due to functional impairment from pain or fatigue or during flare-ups, which the January 2014 VA examiner estimated could result in as much as 20 degrees additional limitation of motion, the Veteran's flexion and abduction of the left shoulder is not limited to 90 degrees or less.  Accordingly, he does not meet the criteria for a higher schedular evaluation.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2016).  Here, the Veteran was provided with the relevant notice and information, and he has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the Veteran's claimed condition.  

Neither the Veteran nor his representative has argued that the VA examiner's opinions are inadequate, or that any prejudice results from the assistance provided for this appeal.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015), cert. denied, (U.S. Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board ... to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  


ORDER

A temporary total (100 percent) disability evaluation under 38 C.F.R. § 4.30 is assigned following the Veteran's October 2014 reduction of a left shoulder dislocation.  

Other than this temporary total evaluation, entitlement to a disability evaluation in excess of 20 percent for recurrent left shoulder dislocations and sprains, status post multiple surgeries is denied.

Entitlement to a disability evaluation in excess of 10 percent for degenerative joint disease of the left shoulder is denied.




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


